            Case 2:16-cv-02138-HRH Document 343 Filed 11/06/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ARIZONA

                                       )
In re                                  )                    No. 2:16-cv-2138-HRH
                                       )                      (Consolidated with
Arizona THERANOS, INC., Litigation     )                    No. 2:16-cv-2775-HRH
                                       )                            – and –
_______________________________________)                    No. 2:16-cv-3599-HRH)


                                         ORDER

                         Motion to Withdraw as Holmes’ Attorney1

       The Cooley, LLP. law firm and attorneys Stephen C. Neal, John C. Dwyer, and
Jeffrey D. Lombard move to withdraw as counsel of record for defendant Elizabeth

Holmes. Plaintiffs do not oppose the motion to withdraw on its merits, but, rather, point

out that the Cooley attorneys have not complied with the requirements of Local Civil

Rule 83.3(b)(1) that withdrawing attorneys provide all other parties with the “last known
residence and last known telephone number” of the client.2 The plaintiffs offer a solution

to the issue of whether or not Holmes’ residence and phone number should be publicly

disclosed. Counsel for Holmes respond with an alternate suggestion for resolving the
disclosure issue.3
       In recognition of the notoriety which this case has drawn, plaintiffs suggest that

Holmes’ residence address and telephone number be provided to other counsel under seal


        1
         Docket No. 325.
        2
         Docket No. 335.
        3
         Docket No. 338.

Order – Motion to Withdraw as Holmes’ Attorney                                              -1-
            Case 2:16-cv-02138-HRH Document 343 Filed 11/06/19 Page 2 of 3




and subject to designation as “Confidential – Attorney’s Eyes Only” information under the
protective order entered in this case.4 Holmes objects to the foregoing and proposes that

other counsel be provided with with Holmes’ email address, also subject to the “Confi-
dential – Attorney’s Eyes Only” designation under the protective order, with Ms. Holmes
agreeing to accept all forms of service via the email address.5
       Ms. Holmes has legitimate concerns because of the notoriety of this case. Other
parties to this case to this case have legitimate concerns about their ability to effect service

of discovery or other documents and for communicating with Ms. Holmes on routine
matters during whatever period she participates in this case pro se. Given Ms. Holmes’

concerns, strict enforcement of Local Civil Rule 83.3(b)(1) is not appropriate, and the court
will not require the public disclosure of her last know residence address or telephone

number. For purposes of effecting routine communications, the court concludes that use of
an email address for routine communications with Ms. Holmes will be appropriate as an

alternative to a telephone number.

       With respect to a current residence address, however, other parties must have a

physical location for Ms. Holmes for purposes of service of case materials that cannot be

easily transmitted by email. The court recognizes that physical locations can be changed

easily, and in that regard, Ms. Holmes’ attention is directed to Local Civil Rule 83.3(d)
which requires that an unrepresented person file notices of address changes with the court.
Under the circumstances of this case, it will be appropriate for Ms. Holmes’ email address

and her present and any future notice of physical residence address be filed with the court



        4
         Docket No. 105.
        5
         Docket No. 338 at 2.

Order – Motion to Withdraw as Holmes’ Attorney                                              -2-
            Case 2:16-cv-02138-HRH Document 343 Filed 11/06/19 Page 3 of 3




under seal and designated as “Confidential – Attorney’s Eyes Only” material under the
protective order entered in this case.6

       Upon the filing of a notice by a Cooley attorney that the foregoing information (an
email address and current physical address for Holmes) have been filed under seal, the
court will grant counsel’s motion to withdraw.
       DATED at Anchorage, Alaska, this 5th day of November, 2019.



                                                 /s/ H. Russel Holland
                                                 United States District Judge




        6
         Docket No. 105.

Order – Motion to Withdraw as Holmes’ Attorney                                           -3-
